Case 1:19-cv-02659-SEB-TAB Document 27 Filed 08/22/19 Page 1 of 19 PageID #: 251



                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

 THE CBD STORE OF FORT WAYNE, L.L.C.,                        )
 INDIANA CBD WELLNESS INC.,                                  )
 C. Y. WHOLESALE INC.,                                       )
 INDY E CIGS LLC,                                            )
 5 STAR MEDICINAL PRODUCTS, LLP,                             )
 DREEM NUTRITION, INC.                                       )
 MIDWEST HEMP COUNCIL, INC., and                             )
 EL ANAR, LLC,                                               )
                                                             ) CASE NO. 1:19-cv-2659-SEB-TAB
                          Plaintiffs,                        )
                                                             )
         vs.                                                 )
                                                             )
 GOVERNOR ERIC HOLCOMB, in his official                      )
 capacity, and THE STATE OF INDIANA,                         )
                                                             )
                          Defendants.                        )


                          PLAINTIFFS’ REPLY BRIEF IN SUPPORT OF
                          MOTION FOR PRELIMINARY INJUNCTION

         Plaintiffs, pursuant to the Court’s July 15, 2019 Order, respectfully submit the following

 reply brief in support of their Motion for Preliminary Injunction.

                                             INTRODUCTION

         Beginning with the passage of the Agricultural Act of 2014, Pub. L. No. 113-79 (the

 “2014 Farm Bill”), Congress has consistently demonstrated its intent to revive domestic hemp

 production for American farmers. With the passage of the Agriculture Improvement Act of

 2018, Pub. L. 115-334 (the “2018 Farm Bill”), Congress substantially expanded on that vision by

 moving away from an “industrial hemp” concept in the 2014 Farm Bill and instead embracing all

 low-THC hemp products, derivatives, and extracts.1 The 2018 Farm Bill defines low-THC hemp


         1
           “Low-THC” (as it is generally referred to) has only trace amounts of psychoactive tetrahydrocannabinol
 (THC), the drug found in marijuana, meaning there is no “high” obtained from consuming low-THC hemp products.


                                                        1
Case 1:19-cv-02659-SEB-TAB Document 27 Filed 08/22/19 Page 2 of 19 PageID #: 252



 to include “all derivatives, extracts, cannabinoids, isomers, acids, salts, and salts of isomers” and

 forbids States from altering this definition or restricting the interstate transportation of a legal

 hemp product.

          Despite the clear directives in the 2018 Farm Bill and its legislative history, Senate-

 Enrolled Act 516 (“SEA 516”) excludes “smokable hemp” (which includes the derivatives hemp

 bud and hemp flower) from the definition of “hemp” supplied by federal law, and renders it a

 crime to possess or transport smokable hemp in Indiana. Defendants claim that SEA 516 does

 not run afoul of federal law because states are permitted to regulate the production of hemp more

 stringently, but SEA 516’s offending provisions have nothing to do with hemp “production.”

 Defendants also contend SEA 516 has no impact on interstate commerce, despite the fact that

 anyone who “delivers” or “possesses” smokable hemp is subject to arrest, without any distinction

 between intrastate or interstate transport. By carving out smokable hemp, SEA 516 attempts to

 do exactly what federal law prohibits by narrowing the definition of “hemp” and restricting the

 ability to transport it without State interference. SEA 516 should be preliminarily enjoined.

                                                 ARGUMENT

     I.       Plaintiffs have demonstrated a likelihood of success that SEA 516 is
              unconstitutional.

          Federal law preempts the smokable hemp carve out in SEA 516 because it stands in

 direct conflict with the 2018 Farm Bill. In its original motion and brief, Plaintiffs demonstrated

 that SEA 516 violates both the Supremacy Clause and Commerce Clause by seeking to restrict

 the federal definition of legal hemp products and criminalizing the transport and possession of

 smokable hemp. Defendants’ arguments in opposition are unavailing for the reasons set forth

 below.

 See United States v. Mallory, 372 F. Supp. 3d 377, 382 (S.D. W. Va. 2019) (“THC at 0.3 percent or less is
 insufficient to have a narcotic effect.”


                                                          2
Case 1:19-cv-02659-SEB-TAB Document 27 Filed 08/22/19 Page 3 of 19 PageID #: 253



        A. SEA 516’s prohibition on smokable hemp is not related to the “production” of
           hemp.

        Defendants’ central argument against preemption is the contention that the 2018 Farm

 Bill expressly allows states to regulate the “production” of hemp more stringently than federal

 law, which Defendants call the “anti-preemption provision.” 7 U.S.C. § 1639p(a)(3)(A)

 (“Nothing in this subsection preempts or limits any law of a State or Indian tribe that -- (i)

 regulates the production of hemp; and (ii) is more stringent than this subchapter.”). Based on

 this provision, Defendants claim that federal law cannot preempt SEA 516 because the 2018

 Farm Bill “demonstrates Congress’s intent to allow States to restrict hemp production as they see

 fit.” Opp’n Brief, p. 8 [Doc. 23] (emphasis in original).

        The “anti-preemption provision” provides that States may regulate the production of

 hemp more stringently, which is irrelevant to this case. “Production” in an agricultural setting

 refers to the growing of crops or livestock. “The General Assembly defined an agricultural

 operation as ‘any facility used for the production of crops, livestock, poultry, livestock products,

 poultry products, or horticultural products or for growing timber.’” Lindsey v. DeGroot, 898

 N.E.2d 1251, 1257 (Ind. Ct. App. 2009) (quoting Ind. Code § 32–30–6–1 (2003)); see also

 Adkins v. Silverman, 899 F.3d 395, 399 (5th Cir. 2018) (“Congress recently amended the

 methodology used to calculate actual production history with the Agricultural Act of 2014,

 known as ‘the 2014 Farm Bill.’ Pub. L. No. 113-79, 128 Stat. 649. Farmers now have a right to

 ‘elect to exclude’ certain low-production years from being calculated into their actual production

 history.”). Black’s Law Dictionary (11th ed. 2019) defines “production” as “1. The act or

 process of making or growing things, esp. those to be sold <the production of consumer goods>.

 2. The amount of goods that are made or grown; esp., the tangible result of industrial or other

 labor <annual production> ….” See also https://www.merriam-



                                                   3
Case 1:19-cv-02659-SEB-TAB Document 27 Filed 08/22/19 Page 4 of 19 PageID #: 254



 webster.com/dictionary/production (stating one definition of “production” is the “total output

 especially of a commodity or an industry”).

         General Counsel for the USDA, in a detailed memorandum discussing the 2018 Farm

 Bill, concluded that the anti-preemption provision is limited to hemp “production,” meaning the

 “growing of hemp:”

         It is important for the public to recognize that the 2018 Farm Bill preserves the
         authority of States and Indian tribes to enact and enforce laws regulating the
         production of hemp that are more stringent than Federal law. Thus, while a State
         or Indian tribe cannot block the shipment of hemp through the State or Tribal
         territory, it may continue to enforce State or Tribal laws prohibiting the growing
         of hemp in that State or Tribal territory.

 See USDA Memorandum, Exhibit 4 to the Complaint, p. 2; (first emphasis in original, second

 added); see id. at 8, n. 15 (“the anti-preemption provision is limited to the production of hemp

 ….”). Thus, for example, it would be permissible for Indiana to require farmers to use a certain

 type of hemp seed, to establish distances between hemp fields to avoid cross-pollination, to

 restrict how many acres of hemp could be grown each year by a particular farmer, or to limit the

 total amount of acreage in the state devoted to hemp production. These restrictions relate to the

 “production” of hemp and are squarely within the anti-preemption provision of 7 U.S.C. §

 1639p(a)(3)(A).

         The challenged portion of SEA 516 criminalizes the manufacture, financing, delivery, or

 possession of smokable hemp – not the production of hemp generally. Ind. Code § 35–48–4–

 10.1 states,

         (a) A person who:

                (1) knowingly or intentionally:
                       (A) manufactures;
                       (B) finances the manufacture of;
                       (C) delivers;
                       (D) finances the delivery of; or



                                                 4
Case 1:19-cv-02659-SEB-TAB Document 27 Filed 08/22/19 Page 5 of 19 PageID #: 255



                        (E) possesses;
                         smokable hemp; or

                (2) possesses smokable hemp with intent to:
                       (A) manufacture;
                       (B) finance the manufacture of;
                       (C) deliver; or
                       (D) finance the delivery of;
                       smokable hemp

                commits dealing in smokable hemp, a Class A misdemeanor.

 The phrase “regulates the production of hemp” in the 2018 Farm Bill means exactly what it says

 – States may choose to impose regulations and restrictions on farmers who are growing (i.e.,

 producing) hemp. Indeed, SEA 516 does contain sections that relate to the “production” of

 hemp, but those sections of the bill are not challenged in this suit. The offending portions of

 SEA 516 that criminalize smokable hemp have nothing to do with the “production” of hemp and,

 thus, the anti-preemption provision in the 2018 Farm Bill provides no cover to Defendants.

        B. SEA 516 impermissibly narrows the definition of hemp and is, therefore, invalid
           under the doctrine of conflict preemption.

        The Conference Report for the 2018 Farm Bill is clear: “[States] are not authorized to

 alter the definition of hemp ….” Conference Report for Agricultural Improvement Act of 2018,

 p. 738. Such legislative history is authoritative. Geier v. Am. Honda Motor Co., 529 U.S. 861,

 874 (2000) (looking to comments of the federal act in question and its legislative history to

 determine the purpose and intent of the act).

        Recognizing the weight of the Conference Report, Defendants argue that SEA 516 does

 not conflict with the 2018 Farm Bill because both use the same definition of “hemp.” Opp’n

 Brief at 2, 6. But that analysis is overly simplistic and misleading. It is true that both SEA 516

 and the 2018 Farm Bill define “hemp” in the same manner. Compare 7 U.S.C.A. § 1639o(1)

 (defining hemp as “plant Cannabis sativa L. and any part of that plant, including the seeds



                                                  5
Case 1:19-cv-02659-SEB-TAB Document 27 Filed 08/22/19 Page 6 of 19 PageID #: 256



 thereof and all derivatives, extracts, cannabinoids, isomers, acids, salts, and salts of isomers,

 whether growing or not, with a delta-9 tetrahydrocannabinol [THC] concentration of not more

 than 0.3 percent on a dry weight basis”) with Ind. Code § 15-15-13-6 (same except for ending

 with the phrase, “for any part of the Cannabis sativa L. plant.”). But SEA 516 then goes on to

 expressly carve out “smokable hemp,” which is defined as:

        a product containing not more than three-tenths percent (0.3%) delta-9-
        tetrahydrocannabinol (THC), including precursors and derivatives of THC, in a
        form that allows THC to be introduced into the human body by inhalation of
        smoke. The term includes:
                (1) hemp bud; and
                (2) hemp flower.

 Ind. Code § 35-48-1-26.6(a). Defendants do not dispute that “hemp bud” and “hemp flower” are

 “derivatives” and “extracts” of hemp that are expressly included in the definition of “hemp” in

 the 2018 Farm Bill. 7 U.S.C.A. § 1639o(1). Thus, while using the same definition initially, SEA

 516 further narrows the definition of “hemp” by prohibiting the derivatives /extracts, hemp bud

 and hemp flower. Defendants’ contention that no conflict exists between SEA 516 and the 2018

 Farm Bill because both laws use a common definition of “hemp” ignores the entire “smokable

 hemp” section of SEA 516.

        Defendants also argue that conflict preemption does not apply because SEA 516’s

 prohibition on smokable hemp does not violate any clear and substantial federal interest. Opp’n

 Brief at 7 (“There is simply no evidence that Congress intended to preempt states from

 restricting smokable hemp.”). This too is incorrect. First, there is Congressional intent to

 declare hemp bud and hemp flower legal derivatives of hemp. The definition of hemp in the

 2018 Farm Bill expressly includes “all derivatives, extracts …” of low-THC hemp (which

 includes hemp bud and hemp flower), and the Conference Report for the bill provides that States

 are not authorized to alter that definition. Conference Report for Agricultural Improvement Act


                                                   6
Case 1:19-cv-02659-SEB-TAB Document 27 Filed 08/22/19 Page 7 of 19 PageID #: 257



 of 2018, p. 738. The best indication of Congressional intent is the language of the statute:

 “When interpreting congressional statutes, we first look at the plain language of the statute

 because that is the best way to determine congressional intent.” O’Kane v. Apfel, 224 F.3d 686,

 688 (7th Cir. 2000). Here, the Court need not look any further than the text of the 2018 Farm

 Bill for evidence of Congressional intent to include hemp bud and hemp flower, as well as all

 other hemp derivatives.

        Second, there is ample evidence that the federal government feels strongly about

 legalizing low-THC hemp and its derivatives. The 2014 Farm Bill legalized “industrial hemp”

 and permitted farmers to grow hemp under certain conditions. In December 2015, Congress

 included language in Section 763 of the Consolidated Appropriations Act of 2016, an omnibus

 spending bill, stating that no federal money could be spent “to prohibit the transportation,

 processing, sale, or use of industrial hemp that is grown or cultivated in accordance with [the

 2014 Farm Bill].” See Exhibit 6 (excerpt attached because entire bill is 888 pages).2 This same

 language was repeated in the 2017 spending bill, and slightly expanded language was used in the

 2018 spending bill. See Mallory, 372 F. Supp. 3d at 382. Then, in 2018, Congress passed the

 2018 Farm Bill, which expanded the definition of hemp and removed the qualifier “industrial”

 when referring to hemp. In the 2018 Farm Bill Congress evinced its intent to treat hemp like any

 other regulated agricultural commodity by removing low-THC hemp from a list of controlled

 substances, permitting farmers to obtain crop insurance for hemp, and protecting and boosting

 hemp research, among other things.

        Statements from some of the sponsors of the 2018 Farm Bill reinforce Congressional

 intent to normalize all hemp products and encourage its production by farmers. Senator Mitch



        2
            Exhibits 1 – 5 were attached to the Complaint for Declaratory and Injunctive Relief [Doc. 1].


                                                           7
Case 1:19-cv-02659-SEB-TAB Document 27 Filed 08/22/19 Page 8 of 19 PageID #: 258



 McConnell, one of the authors of the 2014 Farm Bill and 2018 Farm Bill, tweeted on April 12,

 2018:

         It’s time the federal gov changes the way it looks at #hemp, which is why
         Senator @RonWyden and I, along with @SenJeffMerkley, are introducing
         legislation that will modernize federal law in this area & empower American
         farmers to explore this promising new market.

 https://twitter.com/SenateMajLdr/status/984442796798087170. Senator Wyden, who also

 authored the 2018 Farm Bill, concurred in a press release dated December 11, 2018:

         “For too long, the outrageous and outdated ban on growing hemp has hamstrung
         farmers in Oregon and across the country,” Wyden said. “Hemp products are
         made in America, sold in America, and consumed in America. Now, hemp will be
         able to be legally grown in America, to the economic benefit of consumers and
         farmers in Oregon and nationwide.”

 Exhibit 7 (also available at https://www.wyden.senate.gov/news/press-releases/wyden-

 statement-on-hemp-legalization) (emphasis in original).

         The federal government’s intent in the 2018 Farm Bill was to legalize and de-stigmatize

 low-THC hemp (including all derivatives) so that farmers could utilize it as a crop. Indiana’s

 attempt in SEA 516 to nevertheless criminalize the manufacture, financing, delivery, or

 possession of hemp derivatives that the federal government legalized unquestionably contradicts

 this federal intent. There is a substantial federal interest in legalizing all low-THC hemp

 products and derivatives, and Defendants’ restriction on that federal interest violates both the

 plain language of the 2018 Farm Bill and statements demonstrating Congressional intent. The

 portions of SEA 516 relating to smokable hemp are preempted by federal law.

         C. SEA 516 violates federal law by precluding the transportation of smokable
            hemp.

         The parties agree that the 2018 Farm Bill contains a provision that expressly preempts a

 State from prohibiting the transportation of hemp or hemp products:




                                                  8
Case 1:19-cv-02659-SEB-TAB Document 27 Filed 08/22/19 Page 9 of 19 PageID #: 259



         SEC. 10114. INTERSTATE COMMERCE.

         (a) Rule of Construction. Nothing in this title or an amendment made by this title
             prohibits the interstate commerce of hemp (as defined in section 297A of the
             Agricultural Marketing Act of 1946 (as added by section 10113)) or hemp
             products.
         (b) Transportation of Hemp and Hemp Products. No State or Indian Tribe shall
             prohibit the transportation or shipment of hemp or hemp products produced
             in accordance with subtitle G of the Agricultural Marketing Act of 1946 (as
             added by section 10113) through the State or the territory of the Indian Tribe,
             as applicable.

 (Emphasis added). SEA 516 makes it a criminal offense to manufacture, finance, deliver, or

 possess smokable hemp. Ind. Code § 35–48–4–10.1. Despite the broad language of SEA 516,

 Defendants argue there is no conflict with the 2018 Farm Bill because the federal bill only

 applies to the interstate transportation of hemp, while SEA 516 only applies to intrastate delivery

 or possession of smokable hemp. Opp’n Brief at 4-5. Not true.

         Put simply, there is nothing in the text of SEA 516 that limits it solely to intrastate

 commerce. Indeed, SEA 516 on its face states that anyone who “delivers,” “finances the

 delivery of,” or “possesses” smokable hemp has committed the crime of dealing in smokable

 hemp. Ind. Code § 35–48–4–10.1. Thus, a driver traveling along I-74 from Ohio to Illinois with

 smokable hemp in the vehicle, including hemp bud or hemp flower, would be in “possession” of

 smokable hemp and subject to arrest. This, despite the fact that hemp bud and hemp flower are

 “hemp-derived products” that are expressly permitted to be transported freely: “The 2018 Farm

 Bill expressly allows hemp, its seeds, and hemp-derived products to be transported across State

 lines.” Mallory, 372 F. Supp. 3d at 385; see also USDA Memorandum, Exhibit 4 to the

 Complaint, p. 2 (stating “a State or Indian tribe cannot block the shipment of hemp through the

 State or Tribal territory”).




                                                   9
Case 1:19-cv-02659-SEB-TAB Document 27 Filed 08/22/19 Page 10 of 19 PageID #: 260



           Defendants’ argument that SEA 516 is limited solely to intrastate commerce and does not

  impact interstate transportation of smokable hemp simply cannot be reconciled with the

  sweeping language that criminalizes all possession of smokable hemp. The 2018 Farm Bill

  expressly preempts Indiana’s prohibition on the transportation of smokable hemp in SEA 516.3

           D. Criminalizing all possession and delivery of smokable hemp impedes the
              transport of a product declared legal by the federal government in violation of
              the Commerce Clause.

           The criminal sanctions imposed in SEA 516 on anyone who “possesses” or “delivers”

  smokable hemp impermissibly restricts interstate commerce. Defendants raise three arguments

  in support of its contention that SEA 516 does not violate the Commerce Clause.

           First, Defendants aver that there can be no violation of the Commerce Clause unless a

  state law discriminates against interstate commerce such that the state has engaged in economic

  protectionism. Opp’n Brief at 8-9. While discrimination against other states’ goods is a

  common way to violate the Commerce Clause, it is not the only way recognized in federal

  jurisprudence. Imposing a substantial burden on interstate commerce is another.

           That the ordinance does not discriminate against interstate commerce does not,
           however, end the Commerce Clause inquiry. Even a nondiscriminatory regulation
           may nonetheless impose an excessive burden on interstate trade when considered
           in relation to the local benefits conferred. See Brown–Forman Distillers, 476
           U.S., at 579, 106 S.Ct., at 2084. Indeed, we have long recognized that “a burden
           imposed by a State upon interstate commerce is not to be sustained simply
           because the statute imposing it applies alike to ... the people of the State enacting
           such statute.”

  C & A Carbone, Inc. v. Town of Clarkstown, N.Y., 511 U.S. 383, 405, 114 S. Ct. 1677, 1689, 128

  L. Ed. 2d 399 (1994).


           3
             Defendants’ artificial distinction between interstate and intrastate transportation of smokable hemp is also
  unworkable in practice. Would a police officer who has stopped a vehicle have to determine whether the driver
  intends to just transport the hemp through Indiana or if the driver intended to deliver the hemp here? And proving
  one or the other would be nearly impossible in most cases. But, regardless, SEA 516 provides no distinction
  between interstate and intrastate transport because it criminalizes all possession of smokable hemp.


                                                            10
Case 1:19-cv-02659-SEB-TAB Document 27 Filed 08/22/19 Page 11 of 19 PageID #: 261



         In Kassel v. Consol. Freightways Corp. of Delaware, Iowa had adopted a law precluding

  trucks pulling 65-foot doubles on its highways. 450 U.S. 662, 665, 101 S. Ct. 1309, 1313, 67 L.

  Ed. 2d 580 (1981). A trucking company filed suit challenging the law as a violation of the

  Commerce Clause due to the substantial burden, and additional cost, imposed on trucking

  companies. Id. While reviewing Commerce Clause jurisprudence, the Supreme Court stated:

         The Clause requires that some aspects of trade generally must remain free from
         interference by the States. When a State ventures excessively into the regulation
         of these aspects of commerce, it “trespasses upon national interests,” Great A & P
         Tea Co. v. Cottrell, 424 U.S. 366, 373, 96 S.Ct. 923, 928, 47 L.Ed.2d 55 (1976),
         and the courts will hold the state regulation invalid under the Clause alone.

  Id. at 450 U.S. at 669, 101 S. Ct. at 1315. The Court struck down the law as a violation of the

  Commerce Clause because it “substantially burdens the interstate flow of goods by truck.” Id. at

  450 U.S. at 671, 101 S. Ct. at 1316.

         Federal district courts have reached similar conclusions. See, e.g., Funtana Vill., Inc. v.

  City of Panama City Beach, No. 5:15CV282-MW/GRJ, 2016 WL 7638470, at *3 (N.D. Fla. Jan.

  19, 2016) (“[A] nondiscriminatory law may still violate the Dormant Commerce Clause if it

  imposes an excessive burden on interstate commerce.”); De Jesus v. Am. Airlines, Inc., 532 F.

  Supp. 2d 345, 351 (D.P.R. 2007) (holding that regulations on airline advertising was a violation

  of the Commerce Clause and was preempted without relying upon economic protectionism or

  discrimination). Holding state or local laws invalid that unduly intrude on interstate commerce

  has been the law for nearly two centuries:

         Since Gibbons v. Ogden, 22 U.S. 1, 9 Wheat 1, 6 L.Ed. 23 (1824), the Supreme
         Court has consistently held invalid state and local laws which substantially
         impede the free flow of interstate commerce under the commerce clause. … The
         nation’s interest in the free flow of commerce must remain paramount; it must not
         be burdened by parochial local legislation which seeks to halt commerce and
         thereby unilaterally redefine a city [or State] as an independent economic unit,
         separate and apart from federal polity.




                                                  11
Case 1:19-cv-02659-SEB-TAB Document 27 Filed 08/22/19 Page 12 of 19 PageID #: 262



  Pittston Warehouse Corp. v. City of Rochester, 528 F. Supp. 653, 660 (W.D.N.Y. 1981).

         The hemp industry is already substantial, and it is growing rapidly. The entire hemp

  CBD industry is expected to exceed $20 billion by 2022. See Exhibit 8. The smokable hemp

  market alone is projected to grow to $70.6 million in 2019 according to the Brightfield Group, a

  research and consulting firm who analyzes hemp markets. See Exhibit 9. Indiana – the

  “crossroads of America” – is not permitted to stem the flow of interstate commerce involving

  hemp derivatives like hemp bud and hemp flower by criminalizing possession. Like in Kassel,

  those transporting hemp bud or hemp flower, or any other “smokable hemp,” would have to

  route around Indiana due to the risk of arrest by transporting the products through the state. 450

  U.S. at 671. Such a burden on interstate commerce of a good declared legal by the federal

  government violates the Commerce Clause. Id.

         Second, Defendants argue that the 2018 Farm Bill “expressly authorizes state regulation

  of hemp.” Opp’n Brief at 9 (citing 7 U.S.C.A. § 1639p). Actually, the 2018 Farm Bill only

  authorizes States to regulate the “production” of hemp, a point addressed in Section I.A. above.

  Indiana has the authority to regulate, and even restrict, hemp production (i.e., the growing of

  hemp), but nothing in the 2018 Farm Bill permits States to carve out certain hemp derivatives

  and declare them illegal. Indeed, the Conference Report for the 2018 Farm Bill explicitly

  prohibits States from narrowing the definition of “hemp” to exclude hemp derivatives that

  federal law permits: “[States] are not authorized to alter the definition of hemp ….” Conference

  Report for Agricultural Improvement Act of 2018, p. 738.

         Third, Defendants contend again that “SEA 516 does not actually prohibit the interstate

  transportation of smokable hemp.” Opp’n Brief at 9. As addressed above in Section I.C., there

  is absolutely nothing in SEA 516 that limits its application to intrastate commerce. To the




                                                  12
Case 1:19-cv-02659-SEB-TAB Document 27 Filed 08/22/19 Page 13 of 19 PageID #: 263



  contrary, SEA 516 plainly states that any “delivery” or “possession” of smokable hemp is a

  criminal act. Ind. Code § 35–48–4–10.1. There is no distinction in SEA 516 between interstate

  or intrastate transport of smokable hemp products; possession equals arrest regardless.

           In conclusion, it bears repeating that “the threshold for establishing likelihood of success

  is low” (Michigan v. United States Army Corps of Eng’rs, 667 F.3d 765, 782 (7th Cir. 2011)) and

  that Plaintiffs need only to show “that it has a better than negligible chance of success ….” Girl

  Scouts of Manitou Council, Inc. v. Girl Scouts of U.S. of Am., Inc., 549 F.3d 1079, 1096 (7th Cir.

  2008) (quotations omitted). Plaintiffs have easily surmounted this low bar. SEA 516 should be

  enjoined because (1) the definition of hemp is narrower than the federal definition in the 2018

  Farm Bill due to the exclusion of smokable hemp, which creates a conflict between state and

  federal law that leads to preemption of SEA 516; (2) impeding the transport of hemp by

  criminalizing all possession of smokable hemp is expressly prohibited by federal law; and (3)

  prohibiting the transport of smokable hemp through threat of criminal sanction violates the

  Commerce Clause. Plaintiffs have demonstrated a likelihood of success on the merits.

     II.      Plaintiffs will suffer irreparable harm absent an injunction.

           Plaintiffs do not have an adequate legal remedy because monetary losses are unknowable,

  and potential criminal sanctions constitute irreparable harm. Defendants present two arguments

  in response. First, Defendants contend – without any citation to authority – that the prospect of

  arrest for violating SEA 516 does not constitute irreparable harm; it is only after Plaintiffs

  “currently face charges or penalties” that Plaintiffs have suffered a harm. Opp’n Brief at 10.

  Second, Defendants argue that unquantifiable lost profits do not constitute irreparable harm. Id.

  Neither of these arguments have merit.




                                                    13
Case 1:19-cv-02659-SEB-TAB Document 27 Filed 08/22/19 Page 14 of 19 PageID #: 264



         First, Defendants’ contention that Plaintiffs must be arrested for violating SEA 516

  before they have standing to assert irreparable harm is incorrect. Numerous federal courts across

  the country have rejected that very contention. See, e.g., Valle del Sol Inc. v. Whiting, 732 F.3d

  1006, 1029 (9th Cir. 2013) (“Santiago has demonstrated a credible threat of prosecution under

  the statute and the organizational plaintiffs have shown ongoing harms to their organizational

  missions as a result of the statute. Thus, the plaintiffs have established a likelihood of irreparable

  harm.”); Jackson v. City of Markham, Ill., 773 F. Supp. 105, 109 (N.D. Ill. 1991) (finding the

  plaintiff established irreparable harm because “[i]n the instant case, no criminal prosecution is

  pending, but the threat of further prosecution is very real”); Barker v. Hershey, 309 F. Supp. 277,

  280 (W.D. Wis. 1969) (finding that the risk of prosecution for failing to report for military duty

  constituted irreparable harm). Indeed, the entire point of seeking a judicial declaration of the

  constitutionality of a statute is to avoid having to place oneself in jeopardy of prosecution. This

  Court has previously confirmed that an injunction is a proper remedy when challenging the

  constitutionality of a statute. Planned Parenthood of Indiana & Kentucky, Inc. v. Comm’r,

  Indiana State Dep’t of Health in his official capacity, No. 1:13-CV-01335-JMS, 2015 WL

  4065441, at *1 (S.D. Ind. July 2, 2015) (seeking declaratory and injunctive relief when

  challenging state statutes as unconstitutional).

         Defendants also argue that lost profits do not constitute irreparable harm. Opp’n Brief at

  10. That may be true, but it is not the argument Plaintiffs advance. As clearly stated in

  Plaintiffs’ opening brief (p. 11), Plaintiffs do not merely contend that lost profits from the

  inability to sell smokable hemp equate to irreparable harm, but rather that those monetary losses

  are “unknowable” (i.e., unable to be calculated). The hemp industry, including smokable hemp,

  is new to Indiana and Plaintiffs have no historical sales to use as a baseline for calculating lost




                                                     14
Case 1:19-cv-02659-SEB-TAB Document 27 Filed 08/22/19 Page 15 of 19 PageID #: 265



  revenues due to SEA 516 (which just became operative July 1, 2019). Where damages are

  unknown and cannot be calculated reliably, there is no adequate remedy at law. See Promatek

  Indus., Ltd. v. Equitrac Corp., 300 F.3d 808, 813 (7th Cir.2002) (concluding that the plaintiff

  lacked an adequate remedy at law “[b]ecause of the difficulty in assessing the damages

  associated with a loss of goodwill”); Lawson Prods., Inc. v. Avnet, Inc., 782 F.2d 1429, 1440

  (7th Cir. 1986) (noting that “the difficulty in calculating future profits can often justify the

  finding of an irreparable injury with no adequate remedy at law”).

            Defendants also speculate – again without citing to any authority or evidence – that “the

  regulation of smokable hemp does not seem ‘likely to be crippling.’” Opp’n Brief at 11. While

  the amount is not easily quantified (as discussed above), the projections show that the smokable

  hemp market nationally is projected to grow to $70.6 million in 2019, up from $11.7 million in

  2018. See Exhibit 9. That represents a 603% increase in one year, to say nothing of 2020 and

  beyond. The prohibition on smokable hemp, including derivatives like hemp bud and hemp

  flower (which are the most profitable part of the hemp plant for a CBD farmer), would have a

  substantial adverse effect on farmers, wholesalers, and retailers. Plaintiffs have demonstrated

  irreparable harm.

     III.      The balance of harms and public interest weigh in Plaintiffs’ favor.

            The public interest and balance of harms favors an injunction. Defendants contend that

  outlawing smokable hemp is necessary because law enforcement does not currently possess the

  proper tools to test the THC concentration of smokable hemp and, therefore, cannot distinguish

  between hemp and marijuana due to the similar look and smell. Opp’n Brief at 11-12.

  Defendants cite to anecdotal evidence of alleged difficulties in South Carolina and Florida –




                                                    15
Case 1:19-cv-02659-SEB-TAB Document 27 Filed 08/22/19 Page 16 of 19 PageID #: 266



  states that have adopted the full federal definition of hemp – in distinguishing between the legal

  hemp products and illegal marijuana. Id.

         First, Defendants’ own evidence undermines its claim that the only way to effectively

  deal with smokable hemp is to outlaw it. The South Carolina article discusses that testing to

  determine the amount of THC can be done in state labs, and that local labs may be brought in to

  help reduce the backlog. The Florida article contends that law enforcement may no longer be

  able to search a vehicle or residence based on the smell of marijuana alone, but the article also

  states that courts in Nevada, Maryland, Arizona, and California have already found that the smell

  of cannabis is still enough for a warrantless search. The fact that local law enforcement needs to

  change tactics and training based on changes to federal law is not a sufficient basis to pass

  legislation that conflicts with federal law.

         Second, Indiana has already addressed the concerns of law enforcement in other

  legislation by providing funding for the State Police to purchase the proper THC testing

  equipment, and by substantially enhancing penalties for passing off illegal drugs as a low THC

  hemp product.

         •   House Enrolled Act 1001 specifically appropriates $300,000 in fiscal year 2020 to the

             Indiana State Police for THC testing equipment to help distinguish between legal

             hemp products and marijuana by determining the levels of THC. See Exhibit 10.

         •   Indiana Code § 6-2.5-8-7(k) permits the Indiana Department of Revenue to suspend

             the retail license for one year if someone violates Indiana Code § 35-48-4-10(d)(3)

             (imposing a level 5 felony on a retailer who knowingly sells marijuana, hash oil,

             hashish, or salvia that is packaged as low THC hemp extract). Thus, the penalty for a




                                                  16
Case 1:19-cv-02659-SEB-TAB Document 27 Filed 08/22/19 Page 17 of 19 PageID #: 267



             retailer (which most Plaintiffs are) for disguising marijuana as low-THC hemp is

             severe.

         •   Indiana Code § 35-48-4-11(b)(2) provides an enhanced punishment (class A

             misdemeanor) for anyone who is convicted of knowingly possessing marijuana, hash

             oil, hashish, or salvia that is packaged in a manner that appears to be low-THC hemp

             extract.

         The foregoing legislation demonstrates that Indiana lawmakers have heard the concerns

  of law enforcement and addressed them by supplying additional money for proper THC testing

  equipment and punishing offenders who attempt to exploit the difficulty of distinguishing

  between hemp and marijuana with the naked eye. Outlawing smokable hemp – and disregarding

  the definition of hemp in the 2018 Farm Bill – is an overreaction to the challenge facing law

  enforcement. Additional dollars for proper testing equipment, additional training, and stiffer

  penalties for violators are all appropriate legislative responses that avoid a conflict with federal

  law. Despite taking these steps, the Indiana General Assembly nevertheless narrowed the

  definition of hemp and criminalized the possession of smokable hemp, thereby bringing Indiana

  into direct conflict with federal law.

         To be clear, even if Defendants’ law enforcement concerns were legitimate and even if

  Indiana had not been able to address those concerns through other legislation, it would not

  preclude the entry of an injunction. Given that Plaintiffs have established a likelihood of success

  on the merits, the Court must balance any potential harm to Defendants and the public on a

  “sliding scale” that strongly favors injunctive relief. Turnell v. Centimark Corp., 796 F.3d 656,

  662 (7th Cir. 2015). Stated differently, it is always in the public interest to strike down

  unconstitutional laws. See Annex Books, Inc. v. City of Indianapolis, 673 F. Supp. 2d 750, 757




                                                   17
Case 1:19-cv-02659-SEB-TAB Document 27 Filed 08/22/19 Page 18 of 19 PageID #: 268



  (S.D. Ind. 2009), aff’d sub nom. Annex Books, Inc. v. City of Indianapolis, Ind., 624 F.3d 368

  (7th Cir. 2010).

         Finally, it is worth noting that the entire purpose of the 2014 Farm Bill and the 2018

  Farm Bill was to expand the availability of low-THC hemp as a crop for farmers by removing it

  from a list of illegal substances, and to open up new applications for it use. The federal

  government intended to do away with antiquated notions that low-THC hemp was akin to

  marijuana and should be off limits to farmers. As stated above, Senator McConnell and Senator

  Wyden, two of the authors of the 2018 Farm Bill, stated exactly that in tweets and press releases.

  The purpose of the 2018 Farm Bill to de-stigmatize hemp and open up a new crop for farmers is

  undermined by SEA 516, which harms all those in the public – from farmers to retailers – who

  wish to legally sell low-THC hemp, including smokable hemp. Defendants’ concern about

  distinguishing between hemp and marijuana, no matter how well meaning, does not justify the

  passage of an unconstitutional statute.

                                            CONCLUSION

         For the foregoing reasons and the reasons stated in Plaintiffs’ original motion and

  supporting brief, Plaintiffs respectfully request that the Court grant Plaintiff’s Motion for a

  Preliminary Injunction and for all other just and equitable relief.

                                                        Respectfully submitted,

                                                        /s/ Paul D. Vink
                                                        Paul D. Vink (Atty. #23785-32)
                                                        Tyler J. Moorhead (Atty. #34705-73)
                                                        Justin E. Swanson (Atty. #30880-02

                                                        BOSE McKINNEY & EVANS LLP
                                                        111 Monument Circle, Suite 2700
                                                        Indianapolis, IN 46204
                                                        317-684-5000
                                                        317-684-5173 fax



                                                   18
Case 1:19-cv-02659-SEB-TAB Document 27 Filed 08/22/19 Page 19 of 19 PageID #: 269



                                                       pvink@boselaw.com
                                                       tmoorhead@boselaw.com
                                                       jswanson@boselaw.com

                                                       Attorneys for Plaintiffs


                                  CERTIFICATE OF SERVICE

          The undersigned certifies that a copy of the foregoing has been served upon the following

  counsel of record via the Court’s electronic filing service this 22nd day of August, 2019:

                         Zachary D. Price
                         Robert Rowlett
                         Rebecca L. McClain
                         Deputy Attorney General
                         Office of the Attorney General
                         Indiana Government Center South
                         302 W. Washington St., 5th Floor
                         Indianapolis, IN 46204
                         Zachary.price@atg.in.gov
                         Robert.rowlett@atg.in.gov
                         Rebecca.mcclain@atg.in.gov


                                                       /s/ Paul D. Vink
                                                       Paul D. Vink



  3703616_1




                                                  19
